UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q Quarterly Report pursuant to Section 13 OR 15 (d) of the Securities Exchange Act of For the quarterly period ended March 31, 2009 Commission file number: 001-31311 Commission file number: 000-25206 LIN Television LIN TV Corp. Corporation (Exact name of registrant as (Exact name of registrant as specified in its charter) specified in its charter) Delaware Delaware (State or other jurisdiction of (State or other jurisdiction of incorporation or organization) incorporation or organization) 05-0501252 13-3581627 (I.R.S. Employer (I.R.S. Employer Identification No.) Identification No.) Four Richmond Square, Suite 200, Providence, Rhode Island 02906 (Address of principal executive offices) (401) 454-2880 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted to its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding twelve months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-acceleratedfiler £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No R This combined Form 10-Q is separately filed by (i) LIN TV Corp. and (ii) LIN Television Corporation. LIN Television Corporation meets the conditions set forth in general instruction H (1) (a) and (b) of Form 10-Q and is, therefore, filing this form with the reduced disclosure format permitted by such instruction. LIN TV Corp. Class A common stock, $0.01 par value, issued and outstanding at April 30, 2009: 27,900,870 shares LIN TV Corp. Class B common stock, $0.01 par value, issued and outstanding at April 30, 2009: 23,502,059 shares. LIN TV Corp. Class C common stock, $0.01 par value, issued and outstanding at April 30, 2009: 2 shares. LIN Television Corporation common stock, $0.01 par value, issued and outstanding at April 30, 2009: 1,000 shares. Table of Contents Table of Contents Part I. Financial Information Item 1. Unaudited Consolidated Financial Statements of LIN TV Corp. Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Stockholders’ Equity and Comprehensive Income 5 Consolidated Statements of Cash Flows 6 Notes to Unaudited Consolidated Financial Statements (See separate index for financial statements of LIN Television Corporation) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4. Controls and Procedures 29 Part II. Other Information Item 1. Legal Proceedings 30 Item 1A. Risk Factors 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 31 Signature Page 32 2 Table of Contents Part I. Financial Information Item1. Financial Statements LIN TV Corp. Consolidated Balance Sheets (unaudited) March 31, December 31, 2009 2008 (in thousands, except share data) ASSETS Current assets: Cash and cash equivalents $ 15,401 20,106 Accounts receivable, less allowance for doubtful accounts (2009 - $2,918; 2008 - $2,761) 58,584 68,277 Program rights 3,034 3,311 Assets held for sale 234 430 Other current assets 4,934 5,045 Total current assets 82,187 97,169 Property and equipment, net 177,195 180,679 Deferred financing costs 6,716 8,511 Equity investments 128 128 Program rights 2,804 3,422 Goodwill 117,159 117,159 Broadcast licenses and other intangible assets, net 430,121 430,142 Assets held for sale 6,914 8,872 Other assets 4,646 6,512 Total assets $ 827,870 $ 852,594 LIABILITIES, PREFERRED STOCK AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ 15,900 $ 15,900 Accounts payable 4,068 7,988 Accrued expenses 52,709 56,701 Program obligations 12,189 10,109 Liabilities held for sale 443 429 Total current liabilities 85,309 91,127 Long-term debt, excluding current portion 670,155 727,453 Deferred income taxes, net 161,696 141,702 Program obligations 4,177 5,336 Liabilities held for sale 244 343 Other liabilities 66,236 68,883 Total liabilities 987,817 1,034,844 Commitments and Contingenices (Note 11) Stockholders' equity: Class A common stock, $0.01 par value, 100,000,000 shares authorized, 29,714,936 and 29,733,672 shares at March 31, 2009 and December 31, 2008, respectively, issued and outstanding 294 294 Class B common stock, $0.01 par value, 50,000,000 shares authorized, 23,502,059 shares at March 31, 2009 and December 31, 2008, issued and outstanding; convertible into an equal number of shares of Class A or Class C common stock 235 235 Class C common stock, $0.01 par value, 50,000,000 shares authorized, 2 shares at March 31, 2009 and December 31, 2008, respectively, issued and outstanding; convertible into an equal number of shares of Class A common stock - - Treasury stock, 1,806,428 shares of Class A common stock at March 31, 2009 and December 31, 2008, at cost (18,005 ) (18,005 ) Additional paid-in capital 1,102,508 1,101,919 Accumulated deficit (1,214,368 ) (1,239,090 ) Accumulated other comprehensive loss (34,111 ) (34,634 ) Total stockholders' deficit (163,447 ) (189,281 ) Preferred stock of Banks Broadcasting, Inc., $0.01 par value, 173,822 shares issued and outstanding at March 31, 2009 and December 31, 2008, respectively (Note 1) 3,500 7,031 Total deficit (159,947 ) (182,250 ) Total liabilities, preferred stock and stockholders' deficit $ 827,870 $ 852,594 The accompanying notes are an integral part of the unaudited consolidated financial statements. 3 Table of Contents LIN TV Corp. Consolidated Statements of Operations (unaudited) Three months ended March 31, 2009 2008 (in thousands, except share data) Net revenues $ 74,475 $ 93,064 Operating costs and expenses: Direct operating 26,915 30,066 Selling, general and administrative 25,616 28,575 Amortization of program rights 6,332 6,176 Corporate 4,418 5,030 Depreciation 8,126 7,449 Amortization of intangible assets 20 93 (Gain) loss from asset dispositions (1,709 ) 101 Operating income 4,757 15,574 Other (income) expense: Interest expense, net 10,922 14,391 Share of income in equity investments - (451 ) Loss (gain) on derivative instruments 220 (375 ) (Income) loss on extinguishment of debt (50,149 ) 100 Other, net 269 449 Total other (income) expense, net (38,738 ) 14,114 Income from continuing operations before provision for income taxes 43,495 1,460 Provision for income taxes 18,489 585 Income from continuing operations 25,006 875 Discontinued operations: (Loss) income from discontinued operations, net of (benefit from) provision for income taxes of $(659) and $61 for the three months ended March 31, 2009 and 2008, respectively (284 ) 588 Net income $ 24,722 $ 1,463 Basic income per common share: Income from continuing operations $ 0.49 $ 0.02 (Loss) income from discontinued operations, net of tax (0.01 ) 0.01 Net income $ 0.48 $ 0.03 Weighted - average number of common shares outstanding used in calculating basic income per common share 51,114 50,597 Diluted income per common share: Income from continuing operations $ 0.49 $ 0.02 (Loss) income from discontinued operations, net of tax (0.01 ) 0.01 Net income $ 0.48 $ 0.03 Weighted - average number of common shares outstandingused in calculating diluted income per common share 51,122 51,613 The accompanying notes are an integral part of the unaudited consolidated financial statements. 4 Table of Contents LIN TV Corp. Consolidated Statements of Stockholders' Equity and Comprehensive Income (unaudited) (in thousands, except share data) Common Stock Treasury Stock (at cost) Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Loss Total Stockholders' Deficit Preferred Stock of Banks Broadcasting Comprehensive Income Class A Class B Class C Total Deficit Amount Amount Amount Balance at December 31, 2008 $ (182,250 ) $ 294 $ 235 $ - $ (18,005 ) $ 1,101,919 $ (1,239,090 ) $ (34,634 ) $ (189,281 ) $ 7,031 $ Amortization of prior service cost, net of tax of $3 4 - 4 4 - 4 Amortization of net loss, net of tax of $52 78 - 78 78 - 78 Unrealized loss on cash flow hedge, net of tax of $293 441 - 441 441 - 441 Stock-based compensation, continuing operations 589 - 589 - - 589 - Restricted shares cancelled - Net income (loss) 21,191 - 24,722 - 24,722 (3,531 ) 24,722 Comprehensive income - March 31, 2009 $ 25,245 Balance at March 31, 2009 $ (159,947 ) $ 294 $ 235 $ - $ (18,005 ) $ 1,102,508 $ (1,214,368 ) $ (34,111 ) $ (163,447 ) $ 3,500 The accompanying notes are an integral part of the unaudited consolidated financial statements 5 Table of Contents LIN TV Corp. Consolidated Statements of Cash Flows (unaudited) Three Months Ended March 31, 2009 2008 (in thousands) OPERATING ACTIVITIES: Net income $ 24,722 $ 1,463 Loss (income) from discontinued operations 284 (588 ) Adjustment to reconcile net income to net cash provided by operating activities: Depreciation 8,126 7,449 Amortization of intangible assets 20 93 Amortization of financing costs and note discounts 977 2,126 Amortization of program rights 6,332 6,176 Program payments (4,582 ) (7,005 ) (Gain) loss on extinguishment of debt (50,149 ) 100 Loss (gain) on derivative instruments 220 (375 ) Share of income in equity investments - (451 ) Deferred income taxes, net 18,758 (744 ) Stock-based compensation 589 1,413 (Gain) loss from asset dispositions (1,709 ) 101 Other, net 2,291 634 Changes in operating assets and liabilities, net of acquisitions and disposals: Accounts receivable 9,693 10,483 Other assets 1,977 1,201 Accounts payable (3,920 ) (7,503 ) Accrued interest expense 5,751 9,965 Other accrued expenses (15,802 ) (1,428 ) Net cash provided by operating activities, continuing operations 3,578 23,110 Net cash used in operating activities, discontinued operations (101 ) (701 ) Net cash provided by operating activities 3,477 22,409 INVESTING ACTIVITIES: Capital expenditures (1,852 ) (1,665 ) Distributions from equity investments - 1,019 Other investments, net - (97 ) Net cash used in investing activities, continuing operations (1,852 ) (743 ) Net cash provided by investing activities, discontinued operations - 1,817 Net cash (used in) provided by investing activities (1,852 ) 1,074 FINANCING ACTIVITIES: Net proceeds on exercises of employee stock options and phantom stock units and employee stock purchase plan issuances - 456 Proceeds from borrowings on long-term debt 66,000 - Principal payments on long-term debt (72,330 ) (22,075 ) Net cash used in financing activities, continuing operations (6,330 ) (21,619 ) Net cash used in financing activities (6,330 ) (21,619 ) Net (decrease) increase in cash and cash equivalents (4,705 ) 1,864 Cash and cash equivalents at the beginning of the period 20,106 40,031 Cash and cash equivalents at the end of the period $ 15,401 $ 41,895 Less cash and cash equivalents from discontinued operations, end of the period $ - $ - Cash and cash equivalents from continuing operations, end of the period $ 15,401 $ 41,895 The accompanying notes are an integral part of the unaudited consolidated financial statements. 6 Table of Contents LIN TV Corp. Notes to Unaudited Consolidated Financial Statements Note 1 — Basis of Presentation and Summary of Significant Accounting Policies Description of Business LIN TV Corp. (“LIN TV”), together with its subsidiaries, including LIN Television Corporation (“LIN Television”), is a television station group operator in the United States. In these notes, the terms “Company,” “LIN TV,” “we,” “us” or “our” mean LIN TV Corp. and all subsidiaries included in our unaudited consolidated financial statements. Financial Condition Our operating plan for the remainder of 2009 requires that we generate cash from operations and, if necessary,utilize borrowings under our revolving credit facility. Our ability to borrow under our revolving credit facility is contingent upon our compliance with certain financial covenants, which are measured, in part, by the level of cash we generate from our operations.As of March 31, 2009, we were in compliance with all financial and non-financial covenants in our credit agreement. Our future ability to generate cash from operations and from borrowings under our credit facility could be adversely effected by a number of risks, which are discussed in the Liquidity and Capital Resources section within the Management Discussion and Analysis, and in the RiskFactors section,in our Annual Report on Form 10-K for the year ended December 31, 2008. During the three months ended March 31, 2009, we experienced continued declines in revenues compared to the same period in 2008.These declines in revenues were in excess of our original 2009 plan and we anticipate continued weakness in revenues during the second quarter of this year.As a result, we believeit is increasingly likely that we will need to enact a series of further cost reduction actions and other measures in order to sustain compliance with the financial covenants in our credit agreement over the next 12 months, and/or we may choose to seek an amendment to our credit agreement.Our further cost reduction actions may include, among other things, decreases in headcount, salaries and related benefits, reductions of business travel and advertising expenditures, and the sale of certain non strategic assets, to the extent permitted by our credit facility.While we believe that sustained compliance with our financial covenants over the next 12 months is achievable given our current plans, and these additional measures, we believe that there is now a greater likelihood that we will need to seek an amendment to the financial covenants in our credit agreement. Further, if actual advertising revenues are significantly less than currently anticipated for the second quarter of this year and for the remainder of this year, and we are unable to effect cost reduction initiatives or other actions in addition to those described above to offset such shortfalls, and/or we are unable to generate sufficient revenues from other sources to offset the decline in advertising revenues, we may not be able to generate sufficient cash from operations to fund our cashrequirements over the next 12 months, including scheduled interest and required principal payments on our outstanding indebtedness and ongoing capital expenditures and projected working capital needs. These developments may also require us to seek an amendment to the financial covenants in our credit agreement. If we are unable to secure such an amendment we may not be in compliance with these financial covenants, and our lenders and the holders of our 6½% Senior Subordinated Notes and our 6½% Senior Subordinated Notes - Class B could demand immediate repayment of all of our outstanding debt. Under these circumstances, the acceleration ofour debt could have a material adverse effect onthe Company. 7 Table of Contents Our joint venture with NBC Universal has also been adversely impacted by the current economic downturn. Cash flow shortfalls at the joint venture caused by a decline in advertising revenues could require us to make cash payments to the joint venture to cover interest obligations under the General Electric Capital Corporation (“GECC”) Note.The joint venture is not planning to distribute any cash to either NBC Universal or us in 2009; and will use its existing debt service reserve cash balances ($15.1 million as of March 31, 2009) to fund interest payments. For 2009, we estimate that the cash available to the joint venture will be in the range of $5 million to $10 million less than the amount needed to pay interest on the GECC Note during the fourth quarter of 2009, however the actual cash shortfall could be greater than our current estimate.NBC Universal and we have agreed that if the joint venture does not have sufficient cash to cover 2009 interest payments on the GECC Note, we and NBC Universal will provide the joint venture with a shortfall loan on the basis of our percentage of economic interest in the joint venture.If we are required to fund a portion of a shortfall loan, we plan to use our available cash balances or available borrowings under our credit facility.In addition, if the joint venture experiences further cash shortfalls beyond 2009, we may decide to fund such cash shortfalls, or to cover such shortfalls through further loans or equity contributions to the joint venture. Changes in Classifications In December2007, the FASB issued FAS 160 “Non-controlling Interests in Consolidated Financial Statements” (“FAS 160”), which amends ARB 51, “Consolidated Financial Statements” (“ARB 51”). FAS 160 is effective for quarterly and annual reporting periods that begin after December15, 2008.
